DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
3.	Claims 1-2, 4, 6-17 are pending. Claims 1-2, 4, 6-9 are under examination on the merits. Claims 1-2, 4, 10, 12-17 are amended.   Claim 5 is cancelled. Claim 3 is previously cancelled. Claims 10-17 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Jerome Kim on 05/16/2022 to rejoined claims 10-17. All the claims renumbered accordingly. 
Claims 1-2, 4, 6-9 are allowable. Claims 10-17 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-9) and Group II (claims 10-17), as set forth in the Office action mailed on 09/08/2020, is hereby withdrawn and claims 10-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6.	Claims 1-2, 4, 6-17 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Duan et al. (WO 2017164822 A1;  hereinafter “Duan”).
Duan teaches a bimetallic nanostructure with stimuli-responsiveness, comprising: a metal seed, a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed, and a metal shell surrounding the nanogap. Duan does not expressly teach the second portion of the metal seed is exposed onto a surface of the bimetallic nanostructure, and wherein a small molecule ligand selected from the group consisting of 4-aminothiophenol (ATP), 1,4-benzenedithiol (BDT), 4-mercaptobenzoic acid (MBA) and 2-mercaptobenzoimidazole-5-carboxylic acid (MBIA), is bound to the second portion of the metal seed, wherein the dopamine-modified stimuli-responsive copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, 	wherein the small molecule ligand and the stimuli-responsive copolymer are in competitive ligand coordination, wherein the stimuli-responsive polymer block is selected from the group consisting of poly(N-isopropylacrylamide) (polyNIPAM), poly(N,N'-diethyl acrylamide) (polyDEAAm), poly(dimethylaminoethyl methacrylate) (polyDMAEMA), poly(N-(L)-(1-hydroxymethyl)propyl methacrylamide), poly[oligo(ethylene glycol) methyl ether methacrylate (POEGMA), poly(2-vinyl pyridine) (P2VP), poly(4-vinyl pyridine) (P4VP) and a combination thereof, and wherein a size of the nanogap is increased at a temperature less than a lower critical solution temperature of the dopamine-modified stimuli-responsive copolymer, while the size of the nanogap is decreased at a temperature equal to or more than the lower critical solution temperature of the dopamine-modified stimuli-responsive copolymer, such that the size of the nanogap is controlled by temperature. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed bimetallic nanostructure with stimuli-responsiveness, comprising: 	a metal seed comprising a first portion and a second portion; a nanogap including a dopamine-modified stimuli-responsive copolymer attached to the first portion of the metal seed; and a metal shell surrounding the nanogap, wherein the first portion of the metal seed is enclosed by the nanogap and the second portion of the metal seed is exposed onto a surface of the bimetallic nanostructure, and wherein a small molecule ligand selected from the group consisting of 4-aminothiophenol (ATP), 1,4-benzenedithiol (BDT), 4-mercaptobenzoic acid (MBA) and 2-mercaptobenzoimidazole-5-carboxylic acid (MBIA), is bound to the second portion of the metal seed, wherein the dopamine-modified stimuli-responsive copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, 	wherein the small molecule ligand and the stimuli-responsive copolymer are in competitive ligand coordination, wherein the stimuli-responsive polymer block is selected from the group consisting of poly(N-isopropylacrylamide) (polyNIPAM), poly(N,N'-diethyl acrylamide) (polyDEAAm), poly(dimethylaminoethyl methacrylate) (polyDMAEMA), poly(N-(L)-(1-hydroxymethyl)propyl methacrylamide), poly[oligo(ethylene glycol) methyl ether methacrylate (POEGMA), poly(2-vinyl pyridine) (P2VP), poly(4-vinyl pyridine) (P4VP) and a combination thereof, and wherein a size of the nanogap is increased at a temperature less than a lower critical solution temperature of the dopamine-modified stimuli-responsive copolymer, while the size of the nanogap is decreased at a temperature equal to or more than the lower critical solution temperature of the dopamine-modified stimuli-responsive copolymer, such that the size of the nanogap is controlled by temperature.

The embodiment provides a bimetallic nanostructure with stimuli-responsiveness, including: a metal seed; a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed; and a metal shell surrounding the nanogap. The bimetallic nanostructure has a controllable interior nanogap, and may be used as a surface-enhanced Raman scattering (SERS) nanoprobe with improved SERS signals by virtue of the presence of the interior nanogap. Accordingly, the presently claimed invention as defined by claims 1-2, 4, 6-17 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/16/2022